DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/18/2022. Claims 1-5, 9, 17, 24, and 26-30 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 6 of 7, filed 8/18/2022, with respect to claim objections, specification objections, and 112(b) rejections have been fully considered and are persuasive.  The claim objections, specification objections, and 112(b) rejections have all been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 6-7 of 7, filed 8/18/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 9 and analogous claim 27 require at least one of the sensor elements to be “…on a printed circuit board…” however, neither the Specification nor the Drawing provide sufficient support for such a claim.  At best, the sensor(s) is/are “…configured as an infrared array that is able to detect a temperature change…” and “…configured as an air quality sensor for the vehicle internal compartment…” however, that is the only structural configuration provided to the sensor elements (see at least [0017]-[0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US-2016/0200168; hereinafter Boyer; already of record) in view of Ichishi et al. (US-2005/0267646; hereinafter Ichishi).
Regarding claim 1, Boyer discloses a system (see Boyer at least Abs) comprising: 
a plurality of electric actuating drives for a motor vehicle having a vehicle interior (see Boyer at least [0028]-[0030] and [0033]; passenger compartment 14 of vehicle 16; controller 18 electrically connected to sensor 26 and various controllers within the vehicle; MPEP 2144.04.VI.B states “…the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced…”), each one of the plurality of electric actuating drives having: 
an actuator for at least indirectly moving an element of the electric actuating drive, a control unit for the actuator (see Boyer at least [0037] controller 34; actuator 42; window 44; sun roof 44A), 
…the sensor element being a temperature sensor which is integrated in the electric actuating drive (see Boyer at least [0029]-[0030] inside air temperature sensor 26 electrically connected to controller 20; controller 20 connected to controller 18), 
…
… 
wherein each of the actuators of the plurality of electric actuating drives is an electric motor (see Boyer at least [0037] actuator 42) and each of the plurality of electric actuating drives is a window lifter device (see Boyer at least [0033] and [0037] controller 18; controller 34; window 44), a seat adjustment drive or a sunroof drive (see Boyer at least [0033] and [0037] controller 18; controller 34; sun roof 44A). 
However, Boyer does not explicitly disclose the following:
…a sensor element that is arranged in the control unit and that is configured to detect a measurement variable that is not used to adjust or control the element of the electric actuating drive by means of the actuator…
…wherein the sensor elements of the plurality of electric actuating drives are arranged in a distributed manner for climate zone regulation…
…wherein each of the sensor elements supplies a temperature value for a respective one of different zones in the vehicle interior…
Ichishi, in the same field of endeavor, teaches the following:
…a sensor element that is arranged in the control unit and that is configured to detect a measurement variable that is not used to adjust or control the element of the electric actuating drive by means of the actuator (see Ichishi at least [0083]; sensors connected to control unit 8; MPEP 2144.04.VI.C states “…shifting the position of the starting switch would not have modified the operation of the device…" where, similarly, having sensors connected to a control unit as opposed to integrating a sensor element in a control unit would not modify the operation of the device)…
…wherein the sensor elements of the plurality of electric actuating drives are arranged in a distributed manner for climate zone regulation (see Ichishi at least [0093]-[0098])…
…wherein each of the sensor elements supplies a temperature value for a respective one of different zones in the vehicle interior (see Ichishi at least [0093])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element as disclosed by Boyer with a sensor element used to detect temperature in different regions of a vehicle such as taught by Ichishi for the benefit of conditioning a region according to specific sensor values (see Ichishi at least [0009]).
Regarding claim 2, Boyer in view of Ichishi teach the system as claimed in claim 1, wherein one of the plurality of electric actuating drives has an interface configured to transmit a respective one of the measurement variables to an external unit which is external to the one of the plurality of electric actuating drives (see Boyer at least [0033] data is transmitted between controller 18 and system 22, the transmitted data comprising a measurement variable; system 22 being a unit that is external to one of the plurality of the electric actuating drives).  
Regarding claim 3, Boyer in view of Ichishi teach the system as claimed in claim 2, characterized in that the external unit is arranged in the motor vehicle (see Boyer at least [0031] system 22 disposed within vehicle 16).  
Regarding claim 4, Boyer in view of Ichishi teach the system as claimed in claim 3, characterized in that the external unit is a safety device (see Boyer at least [0033] system 22 interconnected with safety controller 18) and/or a drive unit and/or a vehicle dynamics control unit.  
Regarding claim 5, Boyer in view of Ichishi teach the system as claimed in claim 3, characterized in that the external unit comprises an actuating element (see Boyer at least [0032] where system 22 comprises transducer 24 which is actuated in response to a signal).  
Regarding claim 24, Boyer in view of Ichishi teach the system as claimed in claim 1, characterized in that one of the sensor elements is an infrared array that detects the temperature distribution of climatic zones (see Ichishi at least [0088] temperature sensors 70a and 70b detect surface temperatures of a rear space of a vehicle interior) and/or of persons and/or of objects in the vehicle interior, and the actuating drive is arranged in a foot space (see Boyer at least Fig 1) and/or in a backrest region and/or in a headrest region and/or in a vehicle roof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor elements as taught by Boyer in view of Ichishi with an infrared sensor such as taught by Ichishi for the benefit of providing a contact-less means of detecting temperatures of regions within a vehicle as well as temperatures of passengers (see Ichishi at least [0010]).
Regarding claim 30, Boyer in view of Ichishi teach the system of claim 1, wherein the at least one sensor element generates sensor signals that are processed for an adjustment procedure of an adjustment element of one of the plurality of electric actuating drives (see Boyer at least [0037] where controller 18 receives a sensor signal and then transmits a command to controller 34 to adjust actuator 42) and simultaneously provides an additional sensor signal that is not used for the adjustment procedure but is used for a function in the motor vehicle that is completely independent from the one of the plurality of electric actuating drives (see Boyer at least [0036] where commands indicative of sensor signals may be provided to controller 32 to activate a horn).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Ichishi as applied to claim 1 above, and further in view of Washeleski et al. (US-2015/0267455; hereinafter Washeleski).
Regarding claim 9, Boyer in view of Ichishi teach the system as claimed in claim 1.  While Boyer discloses “…the IAT sensor 26 may be directly connected to the safety controller 18…” (see Boyer at least [0030]) it is not explicit that one of the sensor elements is an MEM component on a printed circuit board of the control unit.  
Washeleski, in the same field of endeavor, teaches one of the sensor elements is an MEM component on a printed circuit board of the control unit (see Washeleski at least [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element configuration as taught by Boyer in view of Ichishi with a printed circuit board such as taught by Washeleski for the benefit of minimizing a footprint in a confined space such as a vehicle (see Washeleski at least [0068]-[0069]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Ichishi as applied to claim 2 above, and further in view of Breed (US-2012/0296567; already of record).
Regarding claim 17, Boyer in view of Ichishi teach the system as claimed in claim 2.  However, neither Boyer nor Ichishi explicitly disclose or teach the external unit is arranged outside the motor vehicle and forms an internet connection to the respective one of the plurality of electric actuating drives.  
Breed, in the same field of endeavor, teaches the external unit is arranged outside the motor vehicle and forms an internet connection to the respective one of the plurality of electric actuating drives (see Breed at least [0482], [0493], [0498], and Fig 34 where sensor data is transmitted to a source outside of a vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external unit which receives sensor data as taught by Boyer in view of Ichishi with the location being external to the vehicle such as taught by Breed for the benefit of remotely monitoring the conditions within the vehicle, which would otherwise not be possible if not for the communication of data (see Breed at least [0106] and [0111]).

Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Breed.
Regarding claim 26, Boyer discloses an electric actuating drive for a motor vehicle having a vehicle interior (see Boyer at least [0028]-[0030] and [0033]), the electric actuating drive comprising: 
an actuator for at least indirectly moving an element of the electric actuating drive (see Boyer at least [0037]), 
a control unit for the actuator (see Boyer at least [0037]), and 
…
… 
wherein the actuator is an electric motor (see Boyer at least [0037]), and the electric actuating drive is a window lifter drive (see Boyer at least [0033] and [0037]), a seat adjustment drive, or a sunroof drive (see Boyer at least [0033] and [0037]).  
However, Boyer does not explicitly disclose the following:
…at least one sensor element that is arranged in the control unit and that is configured to detect a measurement variable that is not used to adjust or control the element by means of the actuator…
…wherein the at least one sensor element is a gas sensor configured to detect gas concentrations of air in the vehicle interior, and configured to trigger a warning signal or to trigger auxiliary measures, if predetermined limit values are exceeded or not achieved…
Breed, in the same field of endeavor, teaches the following:
…at least one sensor element that is arranged in the control unit and that is configured to detect a measurement variable that is not used to adjust or control the element by means of the actuator (see Breed at least [0410]-[0411])…
…wherein the at least one sensor element is a gas sensor configured to detect gas concentrations of air in the vehicle interior, and configured to trigger a warning signal or to trigger auxiliary measures, if predetermined limit values are exceeded or not achieved (see Breed at least [0411] and [0435])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element as disclosed by Boyer with the capability of monitoring gas concentrations as taught by Breed for the benefit of monitoring a variety of conditions within the vehicle for the safety of a vehicle occupant (see Breed at least [0106] and [0111]).
Regarding claim 28, Boyer in view of Breed teach the electric actuating drive of claim 26, characterized in that the sensor element is a gas sensor array that locally monitors gas concentrations of the air in the vehicle interior and is a smoke and/or fire alarm and/or a CO2 monitor in order to trigger relevant emergency measures (see Breed at least [0411] and [0435]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas sensor as taught by Boyer in view of Breed with a chemical sensor such as taught by Breed for the benefit of monitoring a variety of conditions within the vehicle for the safety of a vehicle occupant (see Breed at least [0106] and [0111]).
Regarding claim 29, Boyer in view of Breed teach the electric actuating drive of claim 26, wherein the at least one sensor element generates sensor signals that are processed for an adjustment procedure of an adjustment element of the electric actuating drive (see Boyer at least [0037] where controller 18 receives a sensor signal and then transmits a command to controller 34 to adjust actuator 42) and simultaneously provides an additional sensor signal that is not used for the adjustment procedure but is used for a function in the motor vehicle that is completely independent from the electric actuating drive (see Boyer at least [0036] where commands indicative of sensor signals may be provided to controller 32 to activate a horn).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Breed as applied to claim 26 above, and further in view of Washeleski.
Regarding claim 27, Boyer in view of Breed teach the electric actuating drive of claim 26.  While Boyer discloses “…the IAT sensor 26 may be directly connected to the safety controller 18…” (see Boyer at least [0030]) it is not explicit that at least one sensor element is an MEM component on a printed circuit board of the unit.  
Washeleski, in the same field of endeavor, teaches at least one sensor element is an MEM component on a printed circuit board of the unit (see Washeleski at least [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element configuration as taught by Boyer in view of Breed with a printed circuit board such as taught by Washeleski for the benefit of minimizing a footprint in a confined space such as a vehicle (see Washeleski at least [0068]-[0069]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/30/2022